Swan, District Judge.
The authorities upon the subject have been so ably and exhaustively reviewed in the opinion of Mr. Justice Blatck-ford in The John G. Stevens and R. S. Carter, 40 Fed. Rep. 381, and later in that of Judge Jenkins in the court of appeals for the seventh circuit in the case of The F. H. Stanwood, 49 Fed. Rep. 577, that nothing remains to be said upon it. With their reasoning and conclusions I fully concur. In accordance therewith, the order upon these petitions will be that the decree of the Western Transit Company for damages suffered by the collision be first paid out of the fund in the registry before payment of the decrees in favor of the interveners. The costs taxed in favor of the original libelant are secured by the stipulation filed, and are recoverable from the stipulators, and for these execution will issue if necessary. In view of the nationality of the crew and the vessel, the rule applied works no injustice, since it gives the seamen’s claims the same relative rank, as against that for the collision, as is accorded by the settled principles of the English admiralty courts.